DETAILED ACTION
Receipt of Arguments/Remarks filed on February 18 2021 is acknowledged. Claims 2, 6, 9, 11, 15, 19 and 22 were/stand cancelled. Claim 14 was amended. Claims 1, 3-5, 7-8, 10, 12-14, 16-18, 20-21 and 23 are pending. Claims 1, 3-5, 7-8, 10, 12-13 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12 2019. Claims 14, 16-18, 20 and 23 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deren-Lewis et al. (WO 2015066382, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method of treating a skin disorder caused by exposure to sun in a patient in need thereof comprising orally administering a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene wherein the therapeutically effective amount of nicotinamide riboside is between about 250 mg and about 1000 mg and the 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Deren-Lewis et al. is directed nicotinamide riboside compositions.  Example 2 teaches the nicotinamide riboside used in combination with pterostilbene as a UV induced inflammatory modulator impacting the signs of aging and damage from UV radiation including redness from sun burn (paragraphs 0067-0068).  Oral formulations are contemplated.  Useful therapeutic dosages range from 1 mg to 5000 mg in humans.  Suitable doses include from about 50 to about 500 mg.  The nicotinamide riboside can be formulated orally or topically as a pharmaceutical or nutraceutical composition including a pharmaceutically or nutraceutically acceptable carrier (paragraph 0042).  Carriers include microcrystalline cellulose (paragraphs 0049-0050).  Pterostilbene is provided in amount from 10 mg to 250 mg in humans (paragraph 0059).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Deren-Lewis et al. suggests the combination of a nicotinamide riboside with pterostilbene in the treatment of UV induced sun burn and suggests oral administration, Deren-Lewis et al. does not expressly teach oral administration.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer a combination of a nicotinamide riboside and pterostilbene.  One skilled in the art would have been motivated to administer the combination orally as Deren-Lewis et al. teaches this as one route of administration.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to microcrystalline cellulose in the oral administration.  One skilled in the art would have been motivated to utilize microcrystalline cellulose as it is a specifically taught excipient which can be used as a carrier which is not deleterious to the use which is required by pharmaceutical carriers as taught by Deren-Lewis et al.   
Regarding the claimed amount of nicotinamide riboside, Deren-Lewis et al. suggests an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding the claimed amount of pterostilbene, Deren-Lewis et al. teaches suitable amounts which overlap the instant claims.  While Deren-Lewis et al. suggest these amounts for topical dosages, one skilled in the art would recognize from the disclosure in Deren-Lewis that this provides a reasonable starting point for administration by other suggested routes, including oral administration.   

Claims 14, 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sauve et al. (USPGPUB No. 20120172584) in view of Bartos et al. (USPGPUB No. 20120289605, cited on PTO Form 1449).
Applicant Claims
The instant application claims a method of treating a skin disorder caused by exposure to sun in a patient in need thereof comprising orally administering a combination of a therapeutically effective amount of nicotinamide riboside and a therapeutically effective amount of pterostilbene wherein the therapeutically effective amount of nicotinamide riboside is between about 250 mg and about 1000 mg and the therapeutically effective amount of pterostilbene is between about 25 mg and about 500 mg.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sauve et al. is directed to nicotyl riboside compositions and methods of use.  A nicotinoyl riboside or derivative that increases the level of intracellular NAD+ can be administered to subjects for treatment of diseases such as damage to the skin due to UV light (paragraph 0212).  Compositions can be administered orally in the form of tablets, etc.  The compositions can include conventional excipients such as fillers like microcrystalline cellulose (paragraph 0238 and 0242).  General effective amounts range from 0.001 mg/day to 1000 mg/day (paragraph 0261).  In some embodiments the invention relates to using nicotinoyl ribosides and nicotinamide riboside derivatives for increasing NAD+ levels in cells and tissues (paragraph 0024).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Suave et al. suggest oral administration of nicotinamide riboside for treating skin damage due to UV light, Suave et al. does not exemplify their use or 
	Bartos et al. is directed to method for inducing UDP-glucuronosyltransferase (UGT) activating using pterostilbene.  Taught is that in one embodiment a method of preventing or inhibiting the UV induced loss of UGT activity in an individual is provided comprising administering to the individual in need of such treatment a therapeutically effective amount of a pterostilbene (paragraph 0013).  A safe and effective supplement containing ptersotilbene will cause regression of actinic keratoses and other precancerous changes associated with UV-induced photodamage of the skin (paragraph 0024).  Carriers include microcrystalline cellulose (paragraph 0043).  Pterostilbene can be provided in daily dosages from about 50 to about 250 mg (paragraph 0045).  Suitable dosage forms include tablets.  For oral administration pterostilbene may be combined with solid inactive ingredients such as microcrystalline cellulose (paragraph 0069-0070).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suave et al. and Bartos et al. and utilize pterostilbene in combination with a nicotinamide riboside and orally administer the combination in order to treat UV skin damage such as sun burns.  One skilled in the art would have been motivated to utilize pterostilbene and nicotinamide riboside as both are taught as useful for treating UV induced skin damage.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  One skilled in the art would have been motivated to orally administer the combination as both Suave et al. and Bartos et al. suggest oral administration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suave et al. and Bartos et al. and utilize microcrystalline cellulose.  One skilled in the art would have been motivated to utilize microcrystalline cellulose as both Suave et al. and Bartos et al. suggest it is an excipient which can be utilized in oral dosage forms.  Therefore, one skilled in the art would have been motivated to utilize microcrystalline cellulose as it is a known filler.  
Regarding the claimed amount of nicotinamide riboside, Suave et al. teaches an overlapping amount.  Regarding the claimed amount of pterostilbene, Bartos et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Response to Arguments
Applicants’ arguments filed February 18 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) Deren-Lewis does not imbue a skilled person with a reasonable expectation of success of arriving at the claimed invention.  It is argued that 
Regarding applicants first argument, firstly, the instant specification contains a single example which is directed to the formation of a composition.  Applicants own specification does not provide any data establishing the instantly claimed composition performs in the manner claimed.  However, just as Applicants are not required to provide data to show enablement when such would be expected from the state the art, neither is the prior art.  Example 2 of Deren-Lewis is no different than example 1 of the instant specification.  It’s unclear if Applicants are of the position because the examples of Deren-Lewis are not sufficient because they only show nicotinamide riboside (NR) works or that the NR topically and one skilled in the art wouldn’t know how to administer the combination taught in example 2 of Deren-Lewis orally.  However, administration of the actives orally or photoprotection by oral administration is well known in the art.  
Applicants argue that (2) the claimed nicotinamide riboside and pterostilbene combination therapy exhibits unexpected synergy.  It is argued that Figure 2 of the previously submitted Granstein declaration shows that the combination works synergistically.  It is argued that the Office is asserting that because Applicants have demonstrated synergy that Deren-Lewis may also result in synergy and this is improper hindsight.  It is argued that the doses used in Granstein declaration are within the range of widely accepted doses used in mouse studies and this dose range is analogous to the doses used in humans. 
Regarding applicants’ second argument, looking at Figure 2, the examiner can agree that the data presented for 0.04% PS, 0.2% NR over a 24 hour period is synergistic.  However, it is unclear if at the other time frames there is actual synergy.  When the error bars are taken into account, the combination did not necessarily perform better than the individual components which is what is required for synergy.  The declaration provides no calculation showing that the numerical representation of the bars shows synergy.  With regard to this data in comparison with the prior art and the instant claims, firstly, it is noted that none of the claims recite synergy.  If the claims had recited synergy, then the prior art would be required to teach such synergy.  However, synergy can be utilized to establish an unexpected result that naturally flows from the claimed composition.  However, such unexpected result must be shown over See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations). See MPEP 716.02(d).  This is the same issue here as Applicants have only shown synergy for a single data point over a 24 hour period.  Since Deren-Lewis already suggest the combination in an overlapping range, the burden is on Applicants to establish the unexpectedness or criticality of the instantly claimed route of administration and/or concentration.  Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). It appears Applicants are of the position that the examiner believes the example in figure 2 of the declaration would not extrapolate to working in humans.  However, that is not the position of the examiner.  The mouse models can provide for unexpectedness over the full scope of the claims by showing that 250 mg and 1000 mg of nicotinamide riboside and 25 and 500 mg of pterostilbene are synergistic.  However, such data has not been presented.  The data in the declaration does not state what the mg amounts of the dosages correspond to.  Applicants just argue that they fall within the range widely accepted.  While that may be true, the declaration never establishes what that amount is.  The amounts of 0.04% and 0.2% correspond to a single concentration not a range of concentrations.  Therefore, the declaration is not sufficient in establishing 
Applicants argue that (3) the Office relies on Suave for its disclosure of a composition comprising nicotinamide riboside and on Bartos for its disclosure of a composition comprising pterostilbene.  It is argued there is no teach or suggestion that using the two drugs in a combination oral therapy would have synergistic effects as established in the declaration.
Regarding applicants’ third argument, while the examiner agrees that if synergy were shown over the full scope the claims then the rejection of Suave and Bartos would be withdrawn.  However, as indicated above the claims do not require synergy and the declaration only shows synergy at a single data point.  Therefore, the declaration is not sufficient to overcome the rejection of Suave and Bartos which suggests oral administration of the same nicotinamide riboside and pterostilbene in overlapping amounts.  The declaration is unpersuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616